 Case: 4:21-cv-00816-SRC Doc. #: 1-4 Filed: 07/06/21 Page: 1 of 3 PageID #: 44




                 IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                                STATE OF MISSOURI


ADRIANNA THURMAN,                             )
                                              )
                       Plaintiff,             )
                                              )       Cause No. 21SL-CC02526
       v.                                     )
                                              )       Division No. 6
ST. LOUIS COUNTY, et al.                      )
                                              )       JURY TRIAL DEMANDED
                       Defendants.            )


              NOTICE OF FILING FOR REMOVAL TO FEDERAL COURT

       COMES NOW, Defendant St. Louis County, by and through the undersigned counsel of

record, and provides Notice pursuant to 28 U.S.C. § 1446, that they have filed a Notice of

Removal with the United States District Court for the Eastern District of Missouri, removing the

above-captioned action from this Court.

       PLEASE TAKE NOTICE that this Notice of Filing, and a copy of the Notice of Removal

Filed in Federal Court appended hereto as Exhibit A, has been provided to all adverse parties and

filed with the Missouri Circuit Court in the County of St. Louis, thereby effectuating the removal

of the action to the United States District Court for the Eastern District of Missouri, pursuant to

28 U.S.C. §1446.

                                              Respectfully submitted,

                                                      BETH ORWICK
                                                      COUNTY COUNSELOR

                                              By:      /s/ Catherine M. Robertson     _
                                                      Catherine M. Robertson #63200
                                                      Associate County Counselor
                                                      41 S. Central Avenue, 9th Floor
                                                      Clayton, MO 63105
                                                      (314) 615-7031 (direct)

                                                  1
                                                                                                  B
Case: 4:21-cv-00816-SRC Doc. #: 1-4 Filed: 07/06/21 Page: 2 of 3 PageID #: 45




                                         (314) 615-3732 (facsimile)
                                         crobertson@stlouisco.com

                                         Attorney for Defendant St. Louis County




                                     2
 Case: 4:21-cv-00816-SRC Doc. #: 1-4 Filed: 07/06/21 Page: 3 of 3 PageID #: 46




                                CERTIFICATE OF SERVICE


        The undersigned hereby certifies that on this 6th day of July, 2021, the foregoing
was filed electronically with the Clerk of Court to be served by operation of the Court’s
electronic filing system upon all counsel of record.
                                                      /s/ Catherine M. Robertson




                                                3
